United States Navy–Marine Corps
            Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                          Andre A. NELSON
                     Sergeant (E-5), U.S. Marine Corps
                                 Appellant

                              No. 201800336

       Appeal from the United States Navy-Marine Corps Trial Judiciary.
                           Decided: 25 March 2019.
                               Military Judges:
            Lieutenant Colonel Mark Sameit, USMC (arraignment);
              Lieutenant Colonel John P. Norman, USMC (trial).
   Sentence adjudged 11 September 2018 by a general court-martial con-
   vened at Marine Corps Base Camp Pendleton, California, consisting of
   a military judge sitting alone. Sentence approved by convening au-
   thority: reduction to E-1, total forfeiture of pay and allowances, con-
   finement for 12 months, 1 and a dishonorable discharge.
                             For Appellant:
               Commander Richard E.N. Federico, JAGC, USN.
                                For Appellee:
                             Brian K. Keller, Esq.
                          _________________________

         This opinion does not serve as binding precedent under
               NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 10 months pursu-
ant to a pretrial agreement.
                   United States v. Nelson, No. 201800336


            Before WOODARD, HITESMAN, and ELLINGTON,
                      Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c).
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2